DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims, filed on January 10th, 2022, is acknowledged. Entry of amendment is accepted and made of record. 

Response to Arguments/Remarks
Applicant's response filed on January 10th, 2022 is acknowledged and isanswered as follows. 
Applicant's remarks, see pg. 5, with respect to the objections of claim under informalities have been fully considered and are persuasive. Therefore, the objections of these claims have been withdrawn. However, an amendment to claims 1 and 2 would be needed to address the issue of limitations “a first stage to a fifth stage” and “a first region to fifth region” (see Examiner’s amendment below).  
Applicant's remarks, see pg. 5, with respect to the rejections of claims under 35 U.S.C. § 103 (a) have been fully considered and are persuasive. Therefore, the rejections of these claims have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Tianhua Gu (Reg. No. 52,480) on January 21st, 2022. 
The application has been amended as follows: 
In the claim: 
1.	(Currently amended) A wafer annealing method, comprising:
preparing a wafer, wherein the wafer includes a plurality of regions concentrically disposed on the wafer;
heating the plurality of regions, wherein the heating includes a plurality of heating stages, each of the plurality heating stages has a different heating rate, a temperature of each of the plurality of regions varies in each other of the plurality heating stages;
performing heat preservation on the plurality of regions; 
cooling the plurality of regions through blowing nitrogen; and
wherein the plurality of heating stages comprise a first stage, a second stage, a third stage, a fourth stage, and a fifth stage, heating rates of  are sequentially in descending order.

2.	    (Currently amended) The annealing method as in claim 1, wherein the plurality of regions comprises a first region, a second region, a third region, a fourth region, a fifth region, a sixth region, and plurality of regions is 1-4°C.
Allowable Subject Matter
Claims 1-3 and 5-10 are allowed over prior art of record. 
The following is an examiner’s statement of reason for allowance:  the prior art made of record does not teach or fairly suggest the following: wherein the plurality of heating stages comprise a first stage, a second stage, a third stage, a fourth stage, and a fifth stage, heating rates of the first stage to the fifth stage are sequentially the third stage, the fourth stage, the first stage, the fifth stage, and the second stage are sequentially in descending order as recited in claim 1. Claims 2-3 and 5-10 depend on claim 1, and therefore also include said claimed limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM Eastern Standard Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CUONG B NGUYEN/
Examiner, Art Unit 2818